Citation Nr: 0004810	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  98-12 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant is the widow of a deceased veteran who had 
active military service from January 1951 to December 1952.  
The veteran died in December 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations by the Nashville Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In January 
2000, the appellant appeared at a hearing held before the 
undersigned at the RO and explained her contentions.   


FINDINGS OF FACT

1.  The veteran died in December 1996 at the age of 68 from 
congestive heart failure, coronary artery disease and chronic 
obstructive pulmonary disease; the death certificate listed 
no contributory cause of death and no autopsy was performed.  

2.  During his lifetime, the veteran was service connected 
for injuries to Muscle Groups II and III as residuals of a 
gunshot wound (GSW) to the left shoulder with compound 
comminuted fracture of the left proximal humerus and coracoid 
process, rated 30 percent disabling from the date of claim in 
September 1985; no other residuals of the GSW are 
demonstrated by the evidence of record.  

3.  The underlying causes of the veteran's death in 1996 were 
not present in service or for many years thereafter.  

4.  A service-connected disability is not shown by competent 
medical evidence to have caused or contributed to the 
veteran's death.  


CONCLUSION OF LAW

The claim seeking service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime or 
peacetime.  38 U.S.C.A §§ 1110, 1131 (West 1991).  Service 
connection can also be granted for arteriosclerosis or 
cardiovascular renal disease if either becomes manifest to a 
degree of 10 percent within one year of separation from 
active service.  38 U.S.C.A. §§ 1101(3), 1112, 1137 (West 
1991 & Supp. 1999).  Additionally, service connection may be 
granted for disability which is proximately due to or the 
result of service-connected disability.  38 C.F.R. 
§ 3.310(a)(1999).  To establish service connection for the 
cause of a veteran's death, the evidence must establish that 
a service-connected disease or injury either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(1999).  

In addition, a claimant is always obliged to present evidence 
of a well-grounded claim; i.e., a plausible claim, 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  Moreover, a well-
grounded claim must be supported by evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
If a claim is not well-grounded, then no duty to assist the 
claimant in the development of that claim attaches to VA.  
38 U.S.C.A. § 5107(a).  

The U. S. Court of Appeals for Veterans Claims (hereinafter 
the Court) has held repeatedly that, in order for a claim 
seeking to establish service incurrence of a disability to be 
considered plausible, there must be competent evidence of a 
current disability; of incurrence of a disease or injury in 
service; and of a relationship or "nexus" between the 
current disability and an injury or disease incurred in 
service or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  

In claims seeking service connection for the cause of death, 
the first requirement will always have been met (the current 
disability being the condition[s] that caused the veteran to 
die), but the last two requirements must be supported by 
competent evidence of record.  Ramey v. Brown, 9 Vet. App. 
40, 46 (1996).  

In the present case, the veteran died in December 1996 at the 
age of 68 from congestive heart failure (CHF), coronary 
artery disease (CAD), and chronic obstructive pulmonary 
disease (COPD).  The death certificate listed no contributory 
causes of death, and an autopsy was not performed.  These 
underlying causes of the veteran's death were not present in 
service or for many years afterwards.  The appellant 
testified to her personal belief that the service-connected 
GSW caused or contributed to the veteran's fatal heart and 
lung disorders.  (See Transcript, p. 4.)  However, 
unsupported by medical evidence, a claimant's personal 
belief, however sincere, cannot form the basis of a well-
grounded claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

The veteran sustained a through-and through GSW of the left 
shoulder as a result of sniper fire on May 20, 1952.  He also 
had a compound, comminuted fracture of the proximal left 
humerus and coracoid process.  There was no evidence of 
artery or nerve injury.  The wounds were cleaned and dressed, 
and they were closed on May 27, 1952, followed by active 
physiotherapy.  The veteran's recovery was uneventful, and he 
returned to duty on June 9, 1952.  He continued on active 
service without further complication until his discharge from 
service in December 1952, at which time an official medical 
examination disclosed no evidence of residual disability 
stemming from the GSW to the left shoulder.  The reported 
clinical evaluation of his heart, vascular system and lungs 
at that time were all normal.  

VA examination of the veteran in December 1985 disclosed 
minimal residual disability stemming from the left shoulder 
GSW.  The veteran reported a medical history of treatment for 
a heart attack in September 1985, but the clinical findings 
on examination were also minimal. VA medical records reflect 
inpatient treatment for a possible heart attack in September 
1985.  Private medical records from Fairfield General 
Hospital (dating from September 1985), and from N.V. 
Presswala, M.D. (dating from June 1981 to September 1985) are 
also of record.  None of these medical records reflect any 
indication of a nexus between the veteran's heart problems 
and any event in service, including the service-connected 
GSW.  Later VA medical records, especially the terminal 
hospital records dating from November-December 1996, are 
likewise are negative for any indication of a nexus between 
the fatal lung and heart/circulatory disabilities and any 
event in service.  

The appellant testified at the hearing that Dr. Presswala had 
expressed to her the possibility (not probability) that the 
veteran's heart problems could be related to the GSW from 
service (see Transcript, p. 6), but the relevant medical 
records do not reflect any such opinion by that physician.  
It is now well-settled that the appellant's own hearsay lay 
evidence concerning what a physician allegedly told her is 
insufficient to make the claim well-grounded.  Robinette v. 
Brown, 8 Vet. App. 69 (1995) (a lay appellant's account of 
statements made to him by physicians cannot render the claim 
well-grounded).  Mindful of 38 C.F.R. § 3.103(c)(2) (1999) as 
interpreted by Costantino v. West, 12 Vet. App. 517 (1999), 
the undersigned stressed to the appellant and her 
representative at the January 12, 2000 hearing that a 
confirmatory statement by Dr. Presswala could be of advantage 
toward well grounding her claim.  (See Transcript, pp. 9-10.)  
No such suggested evidence has been forthcoming from the 
appellant, however.  

Thus, in the absence of any competent medical evidence 
demonstrating the presence of the veteran's fatal heart or 
lung disorders in service, or establishing a nexus between 
the reported causes of his death and the service-connected 
GSW, or any other event occurring in service, the claim must 
be denied as not well-grounded under 38 U.S.C.A. § 5107(a).  


ORDER

The appeal is denied.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

 

